Case 1:18-cv-03368-RLY-MPB Document 7 Filed 11/05/18 Page 1 of 2 PageID #: 62



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

CHRISTOPHER MCCALLEY and                           )
MARILYN MCCALLEY, Individually and                 )
as Parents of PATRICK MCCALLEY,                    )   Case Number: 1:18-cv-3368-RLY-MPB
Deceased;                                          )
                                                   )
                            Plaintiffs,            )
               v.                                  )
                                                   )
CARMEL CLAY SCHOOL                                 )
CORPORATION, doing business through the            )
Board of School Trustees of the Carmel Clay        )
Schools, CARMEL HIGH SCHOOL, CITY                  )
OF CARMEL, TOBY STEELE, NICHOLAS                   )
WAHL, and CARMEL POLICE OFFICER                    )
PHIL HOBSON,                                       )
                                                   )
                                  Defendants.      )

                        NOTICE OF APPEARANCE OF COUNSEL

To: The Clerk of Court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as
counsel for:
Christopher McCalley and Marilyn McCalley, Individually and as Parents of Patrick
McCalley, Deceased.


Date: November 5, 2018                       Respectfully submitted,

                                             FLYNN & SULLIVAN, PC

                                             /s/ Sheila M. Sullivan
                                             Sheila M. Sullivan, Atty No. 14551-49
                                             Attorney for Plaintiffs
                                             8910 Wesleyan Road, Suite C
                                             Indianapolis, IN 46268
                                             Tel: 317-660-4770
Case 1:18-cv-03368-RLY-MPB Document 7 Filed 11/05/18 Page 2 of 2 PageID #: 63



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this 5th day of November, 2018, a copy of the
foregoing was filed electronically. Notice of this filing will be sent to the following parties by
electronically by operation of the Court’s CM/ECF system.

Paul T. Belch                                      Liberty L. Roberts
Travelers Staff Counsel of Indiana                 Church Church Hittle & Antrim
pbelch@travelers.com                               lroberts@cchalaw.com



                                              /s/ Sheila M. Sullivan______________________
                                              Sheila M. Sullivan


FLYNN & SULLIVAN, P.C.
8910 Wesleyan Road, Suite C
Indianapolis, IN 46268
Telephone: 317-660-4770
Facsimile: 317-660-4765
Email: sheila@fstrial.com
